UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4777



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE EUGENE SELF, a/k/a Ronnie          Eugene
Campbell, a/k/a Gary Campbell,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-1135)


Submitted:   September 29, 2005            Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Jonathan S. Gasser, Acting United
States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ronnie Eugene Self appeals from his 180-month sentence

entered pursuant to his guilty plea to being a felon in possession

of a firearm.        Self contends that his designation as an armed

career criminal is precluded by the Supreme Court’s decisions in

Blakely v. Washington, 542 U.S. 296 (2004) and United States v.

Booker, 125 S. Ct. 738 (2005).

            Self’s     claim   is   foreclosed    by   circuit    precedent.

See United States v. Thompson, 2005 WL 2128957, at *5-7 (4th Cir.

Sept. 6, 2005) (holding that prior convictions could not be severed

from their essential components, and these components include

integral facts such as the statutory violation and date of offense,

therefore these facts were inherent to convictions not extraneous

to them); United States v. Cheek, 415 F.3d 349, 350 (4th Cir. 2005)

(holding that defendant’s Sixth Amendment right to trial by a jury

was   not   violated    by   district   court’s   reliance   on   his   prior

convictions for purposes of sentencing under the Armed Career

Criminal Act).       Moreover, on appeal, Self does not challenge any

factual findings regarding the prior convictions, and he does not

dispute the factual basis for the district court’s conclusions that

he was an armed career criminal.            Accordingly, Self’s assertion

that his sentence violated the Sixth Amendment is without merit.

See United States v. Collins, 412 F.3d 515, 523 (4th Cir. 2005)

(holding that, where defendant did not dispute any of the facts


                                    - 2 -
supporting the career offender status in district court, there is

no   constitutional   violation   in   relying    on     defendant’s   prior

convictions).

           Accordingly, we affirm Self’s sentence. We dispense with

oral   argument   because   the   facts   and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -